FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	The rejections are respectfully maintained that is applicable to the amended claims for applicant's convenience.
4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seem et al. (Seem), US publication no. 2008/02774861.
As per claim 1, Seem discloses a system for controlling air quality of a building space served by HVAC equipment [para 2, 8], the system comprising: 
an interface configured to receive a measured air quality from a sensor [figure 2; para 30, 38]; a control system configured to: determine a feedforward air quality contribution by estimating a disturbance to the air quality of the building space [para 30, 38]; determine a feedback air quality contribution based on the measured air quality and an air quality setpoint for the building space; combine the feedforward air quality contribution and the feedback air quality contribution to determine a target amount of ventilation or filtration to be provided to the building space by the HVAC equipment [figure 5, 8; para 30, 50, 53, 57, 61-63, 73]; and control the HVAC equipment to provide the target amount of ventilation or filtration [para 8, 9, 73].
Seem discloses: 
[0008] In addition to temperature control, HVAC control systems are used for building ventilation. Ventilation may be described as the movement of air to the inside of a building from the outside of a building. Ventilation air is important for providing acceptable indoor air quality to people. Ventilation air may dilute and/or remove airborne pollutants such as volatile organic compounds (VOCs) and respirable suspended particles (RSPs). The rate of ventilation air required is often expressed by volumetric flow rate of supply air (e.g., outside air) being introduced into a building zone. 

[0030] Sensors 120 may be disposed within and/or around building zone 104 and may be configured to sense HVAC-related conditions or variables of building zone 104. For example, sensors 120 may be temperature sensors, humidity sensors, air quality sensors, equipment sensors, person sensors, lighting sensors, heat transferring object sensors, infrared sensors, RFID transceivers, and/or any other type of sensor that may be configured to sense an HVAC related condition, property, number of people, property of other heat transferring objects located within the building zone, or any other related variable of building zone 104. Sensors 120 are shown disposed on the walls of building zone 104, but may be located, positioned, or disposed in any manner or location within building zone 104. Sensors 120 may also have any number of user interface and/or communications features configured to facilitate their operation with an HVAC control system. Sensors 120 may be wireless or wired sensors configured to operate on a mesh network or to operate on or with any other network topology.

[0038] According to one alternative embodiment, a sensor system may be configured to determine or estimate the number of people in a zone based on a sensed carbon dioxide generation rate. One such possible sensor system configured to determine the number of people in a building zone based on carbon dioxide is described in U.S. Pat. No. 5,550,752, to Federspiel et al.

[0053] Feedforward control 508 may determine a desired volumetric flow rate (V.sub.FF). HVAC control system 300 may use the desired volumetric flow rate to improve HVAC performance and building zone comfort by adjusting the supply airflow provided to the building zone to balance heat gains from people, equipment, and lights. This determination may allow HVAC control system 300 to maintain a building zone temperature or ventilation level closer to desired setpoints than would be possible with conventional control strategies. Feedforward control 508 may compute a projected or predicted convective heat gain (Q.sub.CONV) to a building zone based on properties of people, equipment, and lights. According to one exemplary embodiment, feedforward control 508 may use the following equation to determine a desired volumetric flow rate (V.sub.FF), where (.rho.) is the density of air, ( .sub.p) is the specific heat of supply air, (T.sub.ZONE) is the building zone temperature, and (T.sub.SUPPLY) is the supply air temperature:

V FF = Q CONV .rho. c P ( T ZONE - T SUPPLY ) ##EQU00002##

[0063] Referring still to FIG. 5, summer 510 receives input from feedforward control 508 and feedback control 506 to provide a control signal to limit determinations block 514. Summer 510 may help control system 300 account for both the preferred temperature setpoints of people located within the building zone and for projected changes in room temperature due to the sensed or determined people, lights, and equipment of the zone.


[0061] While delayed convection (Q.sub.CONV,DELAY) may be computed by the controller and accounted for using feedforward control 508 if adequate processing power is available, using only instantaneous convection as the convective heat gain (e.g., Q.sub.CONV=Q.sub.CONV,INST) may result in a less processor intensive control strategy. Remaining load disturbances caused by convection delay may largely and eventually be removed by room temperature feedback control 506 of FIG. 5. Feedback control 506 may also remove disturbances caused by sensor and modeling errors used to compute the instantaneous convective gains, solar gain, and other heat gains throughout the exterior walls, floors, and ceilings.
[0073] Referring now to FIG. 8, a detailed flow chart of a process 800 of optimizing a volumetric flow rate setpoint using an HVAC control system is illustrated, according to an exemplary embodiment. Any number of devices or processes may be utilized by an HVAC control system to sense properties of people located within the building zone (step 802). Any number of devices or processes may also be utilized by an HVAC control system to sense properties of lighting (step 804) and equipment (step 806) located within a building zone. An HVAC control system may then calculate a projected heat gain from the people located within the building zone (step 812), lighting located within the building zone (step 814), and equipment located within the building zone (step 816). An HVAC control system may then compute a total theoretical heat gain to a building zone (step 820) using the sensed properties and/or the calculated projected heat gains for the people, lighting, and equipment located within the building zone. In addition to considering the theoretical heat gain, an HVAC control system may determine preferred temperature setpoints for the people located within the building zone (step 822). Using the determined preferred temperature setpoints, the HVAC control system may calculate an average preferred temperature setpoint (step 824) for the people located within the building zone. Summing or otherwise considering both the preferred temperature(s) and the total projected theoretical heat gain, the HVAC control system may determine a desired volumetric flow rate (step 826). Before using the desired volumetric flow rate determined in step 826, an HVAC control system may determine a minimum flow rate setting based on the number of people located within the building zone (step 828). An HVAC control system may make any number of limit determinations during process 800. For example, an HVAC control system may select a maximum (step 830) of the minimum flow rate setting determined in step 828 and the desired volumetric flow rate determined in step 826. Step 830 may also check to ensure that the selected or desired flow rate is not higher than the maximum flow rate for the building zone or HVAC equipment. An HVAC control system may make any number of setpoint adjustments based on limits or other minimum/maximum checks. Once calculations, limits, and other checks have been completed, an HVAC control system may send the determined volumetric flow rate setpoint to a zone ventilation device (e.g., a damper and/or the damper's local control systems, an air flow control device, etc.) (step 832). The zone ventilation device and/or the HVAC control system may further adjust the components of the zone ventilation device to the determined setpoint based on flow-sensing feedback (step 834). At any point during process 800, process 800 may refresh or loop back to start (or other step) to begin further sensing and calculating operations and/or to determine whether building conditions have changed.

As per claim 2, Seem discloses that estimating the disturbance to the air quality is based on outside traffic of pollution level [para 30, 38, 53, 62].
As per claim 3, Seem discloses that estimating the disturbance to the air quality is based upon occupancy or movement of occupants [para 38, 50, 51, 53, 57].
As per claim 4, Seem discloses that the air quality is related to particulate concentration of particulates [para 8, 64].
As per claim 5, Seem discloses that estimating the disturbance to the air quality is based on measurements of movement of occupants [para 38, 50, 51, 53, 57].
As per claim 6, Seem discloses an occupancy sensor configured to obtain a measurement of a number of people located in the building space; and a carbon dioxide sensor configured to obtain a measurement of a carbon dioxide concentration in the building space to provide the measured air quality; wherein estimating the disturbance to the air quality is based on the measurement of the number of people located in the building space; and wherein the feedback air quality contribution is based on the measurement of the carbon dioxide concentration in the building space [para 30, 33, 38, 61-63].
As per claim 7, Seem discloses that the sensors comprise a particulate sensor [para 3, 8, 30, 38, 45].
As per claim 8, Seem discloses that the HVAC equipment comprises a damper configured to control air flow from an outside environment [para 28, 68].
As per claim 9, Seem discloses that the HVAC equipment comprises a filtration system configured to filter air flow [para 3, 28].
As per claim 10, contained the same limitations as set forth claim 1, therefore same rejection is applied.
As per claim 11, Seem discloses that estimating the disturbance to the air quality is based on outside traffic of pollution level [para 30, 38, 53, 62].
As per claim 12, Seem discloses that the feedforward air quality contribution is calculated using an occupancy measurement from an occupancy sensor or infrared camera, the occupancy measurement used in estimating the disturbance to the air quality of the building [para 30, 33, 38, 61-63].
As per claim 13, Seem discloses that the disturbance to the air quality comprises a carbon dioxide estimate that quantifies a carbon dioxide transfer from one or more people in the building space to indoor air of the building space or a particulate estimate that quantifies particulate transfer to the indoor air of the building space due to the one or more people [para 30, 33, 38].
As per claim 14, Seem discloses that an occupancy sensor configured to obtain a measurement of a number of people located in the building space and a thermal imaging camera to measure an activity level of the people; and wherein the control system is configured to estimate the disturbance to the air quality of the building space based on the measurement from the occupancy sensor and the activity level [para 30, 33, 38].
As per claim 15, Seem discloses that an occupancy sensor configured to obtain a measurement of a number of people located in the building space; and a carbon dioxide sensor configured to obtain a measurement of a carbon dioxide concentration in the building space; wherein the control system is configured to estimate the disturbance to the air quality of the building space based on the measurement of the number of people located in the building space and the measurement of the carbon dioxide concentration in the building space [para 30, 33, 38].
As per claim 16, Seem discloses that the measured air quality is a carbon dioxide concentration [para 30, 38, 63].
As to claims 17-20, claims 1-4 basically are the corresponding elements that are carried out the method of operating step in claims 17-20. Accordingly, claims 17-20 are rejected for the same reason as set forth in claims 1-4.
5. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
6.	Applicant’s arguments filed on 7/20/22, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot.
7. 	In the remarks, applicants argued in substance that Seem are silent that determine a feedforward air quality contribution by estimating a disturbance to the air quality of the building space.  
	 
8.	The examiner respectfully traverses. In response to applicant’s argument, Seem discloses determine a feedforward air quality contribution by estimating a disturbance to the air quality [sense carbon dioxide generation rate] of the building space [para 30, 38].
	Also see detailed action above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

Aug. 23, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Seem is cited by applicant.